Dismissed and Memorandum Opinion filed August 12, 2004








Dismissed and Memorandum Opinion filed August 12,
2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00207-CV
____________
 
LACHANDRA L.
COMICK, Appellant
 
V.
 
BANK OF
AMERICA, N.A., Appellee
 

 
On Appeal from the
157th District Court
Harris County,
Texas
Trial Court Cause No.
03‑54865
 

 
M E M O R A N D U M  O
P I N I O N
This is an appeal from a judgment signed February 11,
2004.  The clerk=s record was filed on May 6,
2004.  There was no reporter=s record taken.  Appellant=s brief was due June 7, 2004.  No brief was filed.
On July 1, 2004, this Court issued an order stating that
unless appellant submitted her brief, together with a motion reasonably
explaining why the brief was late, on or before July 16, 2004, the Court would
dismiss the appeal for want of prosecution. 
See Tex. R. App. P.
42.3(b).




Appellant filed no response.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed August 12, 2004.
Panel consists of Justices Yates,
Anderson, and Hudson.